Citation Nr: 1207667	
Decision Date: 02/29/12    Archive Date: 03/09/12	

DOCKET NO.  05-12 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as the residual of exposure to Agent Orange, or as secondary to Type II diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to a total disability rating based upon individual unemployability is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Pancreatitis is neither shown to have been present in service, nor for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.

2.  Pancreatitis is not causally related to a service-connected disability, including Type II diabetes mellitus.

3.  The Veteran's Type II diabetes mellitus does not require the regulation of activities, i.e., avoidance of strenuous occupational and recreational activities.


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in or aggravated by active military service, and it is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.119, Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in June 2004, October 2009, and January 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was additionally provided notice of the specific rating criteria for the disability currently on appeal in correspondence of June 2008, and how effective dates were to be determined in correspondence of February 2009.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a hearing before the undersigned in March 2009, as well as statements from the Veteran's daughter, available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran seeks entitlement to service connection for pancreatitis.  In pertinent part, it is contended that the Veteran's pancreatitis had its origin during his period of active military service, to include as the residual of exposure to Agent Orange in the Republic of Vietnam.  In the alternative, it is contended that the Veteran's pancreatitis is in some way causally related to service-connected Type II diabetes mellitus.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease and injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period) under 38 C.F.R. § 3.307 and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Veterans, such as the claimant, who were exposed to a herbicide agent during active military service in the Republic of Vietnam, are entitled, based on that exposure, to presumptive service connection for certain diseases that become compensably disabling within certain time periods after separation from active duty.  The list of these diseases, however, does not include pancreatitis.  38 C.F.R. § 3.309(e).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of pancreatitis.  At the appellant's August 1971 service separation examination the Veteran's abdomen and viscera, as well as his endocrine system, were entirely within normal limits.  No pertinent diagnosis was noted.  

The earliest clinical indication of the presence of pancreatitis is revealed by private records of hospitalization dated in August and September 2001, approximately 30 years following the Veteran's discharge from service, at which time laboratory findings were consistent with acute pancreatitis.  Significantly, just prior to the Veteran's hospital discharge in early September 2001, he received a diagnosis of acute pancreatitis, "probably secondary to alcohol."  

During the course of VA outpatient treatment in November 2003, a history of pancreatitis was noted, questionably related to alcohol abuse.  During a VA hospitalization in April 2005, the Veteran was diagnosed with chronic pancreatitis, resolving.  

The Board notes that, at the time of a VA medical examination in February 2010, (which examination involved a full review of the Veteran's claims folder and medical records), the Veteran gave a 15-year history of chronic pancreatitis.  However, the Veteran described symptoms consistent with acute episodes of pancreatic attacks.  Noted at the time was that the Veteran had a history of alcoholism, and that his episodes of pancreatitis were normally preceded by "bouts of drinking."  According to the examiner, the Veteran's pancreatitis was the result of his alcoholism.  Further noted was that, as a result of the Veteran's 15-year history of recurring bouts of acute pancreatitis, he had developed Type II diabetes mellitus.  The pertinent diagnosis noted was of episodes of acute pancreatitis, often occurring in response to heavier than usual drinking.  

According to the examiner, while the Veteran had in the past received a diagnosis of "pancreatitis," he did not have any abdominal pain, or evidence of pancreatic insufficiency between acute attacks.  Under the circumstances, the examiner was of the opinion that the Veteran more likely was experiencing episodes of acute pancreatitis in response to alcohol ingestion.  The examiner found it significant that the Veteran's pancreatitis was diagnosed more than 15 years preceding the Veteran's diagnosis of diabetes mellitus.  Under the circumstances, the examiner opined that the Veteran's diabetes mellitus was felt to be the result of his pancreatitis.  This conclusion was reached following a review of the claims folder, following an interview with the Veteran regarding his use of alcohol, and consideration of a note by the Veteran's private physician.  The examiner opined that the Veteran's pancreatitis had not been aggravated beyond its natural progression by any nonservice-connected disability.

In an April 2011 addendum to the aforementioned VA examination, it was once again noted that the Veteran's claims folder and medical records were available, and had been reviewed.  Following that review, the examiner indicated that it was apparent that the Veteran had been experiencing recurrent episodes of acute pancreatitis, in conjunction with a history of alcoholism.  The examiner opined that the Veteran's pancreatitis was a well-documented consequence of alcohol abuse.  Further noted was that chronic pancreatitis could lead to a subsequent diagnosis of diabetes mellitus.  Based on the fact that the Veteran's alcoholism predated his diabetes, the examiner opined that it was unlikely that the Veteran's diabetes was a cause of his pancreatitis.  Moreover, there was no evidence that the Veteran's pancreatitis was directly related to his military service.  Accordingly, in the opinion of the examiner, the Veteran's pancreatitis was at least as likely as not connected to his nonservice connected history of chronic alcohol abuse.  

The Board observes that certain of the Veteran's private physicians have chronicled their treatment of the appellant for both diabetes mellitus and pancreatitis.  None of these physicians, however, specifically identified diabetes mellitus as a cause or contributing factor to his pancreatitis.  While it is true that, at the time of a period of private hospitalization in January 2008, the Veteran's private physician noted a "history of pancreatitis secondary to Agent Orange," such causal relationship is not borne out by the evidence of record.  Indeed, that same physician clearly linked the Veteran's pancreatitis to the appellant's history of alcohol abuse.  Significantly, the Board finds the aforementioned VA opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file and medical records, as well as a full examination of the appellant, including both history and clinical findings.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's pancreatitis did not, in fact, have its origin during his period of active military service, including as the result of exposure to Agent Orange.  Moreover, the evidence clearly demonstrates that the Veteran's pancreatitis is no way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  

In evaluating the Veteran's claim, the Board has a duty to assist the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Here the Veteran has attributed the origin of his pancreatitis to his period of active military service (including exposure to Agent Orange), or, in the alternative, as in some way causally related to service-connected diabetes mellitus.  As noted above, however, the Veteran's pancreatitis was first clinically documented many years following his discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  Savage.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  Nor is the evidence in equipoise in suggesting that the Veteran's pancreatitis is in any way causally related to his service-connected diabetes mellitus.  

The Board acknowledges the Veteran's testimony and statements, as well as those of his wife and daughter, regarding the origin of the disability currently on appeal.  The Board, however, rejects those assertions to the extent that the Veteran seeks to etiologically relate his pancreatitis to his period of active military service, or service-connected diabetes mellitus.  The aforementioned statements and history, when weighed against the other objective evidence of record, are neither competent nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinions which fail to relate his pancreatitis to diabetes mellitus, all factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's pancreatitis with any incident or incidents of his period of active military service, including inservice exposure to Agent Orange.  The preponderance of the most probative evidence of record is also against finding that pancreatitis is in any way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  As the preponderance of the evidence is against the Veteran's claim, service connection for pancreatitis must be denied.  

Increased Rating

The Veteran also seeks entitlement to an increased evaluation for diabetes mellitus.  In pertinent part, he contends that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2, [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

In the case at hand, in a rating decision of August 2001, the RO granted service connection and a 20 percent evaluation for Type II diabetes mellitus.  

At the time of a VA medical examination in June 2004, it was noted that the Veteran was taking oral hypoglycemic medication for control of his diabetes mellitus.  The Veteran denied any hospitalizations secondary to hypoglycemia or ketoacidosis.  Moreover, according to the Veteran, he followed a diet restricted in carbohydrates and sugar.  The Veteran denied any significant weight loss or gain in weight over the course of the past year.  Similarly denied was any restriction of the Veteran's activities secondary to diabetes.  The pertinent diagnosis noted was Type II diabetes mellitus, on oral hypoglycemics without complication.

During the course of VA outpatient treatment in January 2007, it was noted that the Veteran was taking insulin twice a day for control of his diabetes mellitus.  

On VA medical examination in February 2010, it was once again noted that the Veteran was taking insulin injections twice a day, and that his insulin was "under good control."  When questioned, the Veteran denied any hospitalizations for his diabetes mellitus or for either high or low blood sugar.  While the Veteran did follow a diabetic diet which he had been instructed to follow, the appellant admitted that he did not usually follow that diet.  While he had experienced episodes of low blood sugar, according to the Veteran, this was immediately relieved with eating.  The Veteran denied any occupational or social restrictions resulting from his Type II diabetes mellitus.  

On physical examination, the Veteran was described as a well-nourished and well-developed male in no distress.  His height was 69 inches, with a weight of 171 pounds.  The pertinent diagnosis noted was Type II diabetes mellitus.  The examiner opined that the Veteran did not have any social or occupational restrictions due solely to his service-connected Type II diabetes mellitus. 

During the course of VA outpatient treatment in February 2011, it was noted that the Veteran followed a "low fat, low sodium, American Diabetes Association diet."

In an addendum to the aforementioned VA examination dated in April 2011, it was noted that the Veteran was to be on a diabetic diet.  While the Veteran did have occasional hypoglycemic reactions, these occurred sporadically, with no particular pattern.  Regarding the Veteran's weight, a review of the record showed that his weight had been 178 pounds in 2000, with a current weight of 162 pounds.  Over the course of the past year, the Veteran's weight was up from 155 to 162 pounds.  Regarding the frequency of his visits to his diabetic care provider, the Veteran indicated that he saw that provider approximately every three months.  It was noted that the Veteran's diabetes was complicated by diabetic peripheral neuropathy.  

Pursuant to applicable law and regulation, the 20 percent evaluation currently in effect contemplates a requirement for insulin and a restricted diet, or, in the alternative, an oral hypoglycemic agent and a restricted diet.  In order to warrant an increased, which is to say, 40 percent evaluation, the Veteran's diabetes would need to require insulin, a restricted diet, as well as a regulation of activities, which is to say, avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Code 7913.

As is clear from the above, entitlement to an increased evaluation for the Veteran's service-connected Type II diabetes mellitus is not warranted.  While the Veteran requires insulin and a restricted diet for control of his diabetes mellitus, there is absolutely no evidence that, due solely to the Veteran's service-connected Type II diabetes mellitus, he is confronted by a need to regulate his daily activities.  That is there is no evidence that he is compelled to avoid strenuous occupational and recreational activities due to diabetes mellitus.  Based on such findings, an evaluation in excess of the 20 percent evaluation now assigned for service-connected Type II diabetes mellitus is not in order.  

In reaching this determination, the Board has considered the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) as to whether it is appropriate to apply "staged" ratings when assigning an increased rating.  In the case at hand, however, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected diabetes mellitus has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by his diabetes is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

Entitlement to service connection for pancreatitis is denied.

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus is denied.


REMAND

The Veteran has also claimed entitlement to a total disability rating based upon individual unemployability.  Significantly, in correspondence of November 2008, the Veteran was advised of the requirements for award of a total disability rating based upon individual unemployability, and furnished VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Unfortunately, the Veteran failed to complete and submit that form.  Accordingly, in January 2009, the RO denied entitlement to a total disability rating based upon individual unemployability.  Nonetheless, during the course of the aforementioned hearing before the undersigned Veterans Law Judge in March 2009, the Veteran once again raised the issue of entitlement to a total disability rating based on individual unemployability.  

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id at 453.  While this issue has yet to be certified for appeal, let alone addressed by the RO since January 2009, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC must then formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  If the claim is denied, the RO/AMC must issue a Supplemental Statement of the Case (SSOC) which includes all laws and regulations pertaining to a benefit based on individual unemployability due to service-connected disability.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


